Howe, J.
The application for a writ of prohibition in this case raises the question of the sufficiency of a surety on the appeal bond. He is bound for $2000, and declares under oath that he is worth, over and above his debts, from $7000 to $8000; and we think the evidence as a whole supports this estimate.
The fact that one piece of his real estate has been at some date, not fixed, asssessed at much less than the price he paid for it, and the further fact that the same piece of property is offered for sale under a mortgage, are not in themselves sufficient to show that this estimate is exaggerated.
Let the prohibition be made perpetual.